

116 S2757 RS: Harmless Error Lesser Penalty for Small Businesses Act
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 628116th CONGRESS2d SessionS. 2757[Report No. 116–326]IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Lankford (for himself, Ms. Hassan, Mr. Rubio, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 15, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo waive the imposition of a civil fine for certain first-time paperwork violations by small
 business concerns.1.Short titleThis Act may be cited as the Harmless Error Lesser Penalty for Small Businesses Act or the HELP for Small Businesses Act.2.Paperwork violations by small businesses(a)In generalSection 3512 of title 44, United States Code, is amended by adding at the end the following:(c)Small businesses(1)DefinitionsIn this subsection:(A)First-time violationThe term first-time violation means a violation by a small business concern of a requirement regarding collection of information by an agency, where the small business concern has not previously violated any similar requirement regarding collection of information by that agency.(B)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).(2)First-time violation(A)In generalExcept as provided in subparagraph (C), in the case of a first-time violation by a small business concern of a requirement regarding the collection of information by an agency, the head of the agency shall not impose a civil fine on the small business concern.(B)DeterminationFor purposes of determining whether to impose a civil fine on a small business concern under subparagraph (A), the head of an agency shall not take into account any violation by the small business concern of a requirement regarding collection of information by another agency.(C)ExceptionThe head of an agency may impose a civil fine on a small business concern for a first-time violation if the head of the agency determines that—(i)the violation has the potential to impede or interfere with the detection of criminal activity;(ii)the violation is a violation of an internal revenue law or a law concerning the assessment or collection of any tax, debt, revenue, or receipt;(iii)the violation was not corrected on or before the date that is 180 days after the date on which the head of the agency provided the small business concern with actual notice of the violation in writing; or(iv)except as provided in paragraph (3), the violation—(I)presents a danger to the public health or safety; or(II)has the potential to cause serious harm to the public interest.(3)Danger to public health or safety or potential harm to public interest(A)In generalIn any case in which the head of an agency determines under paragraph (2)(C)(iv) that a violation presents a danger to the public health or safety or has the potential to cause serious harm to the public interest, the head of the agency may determine not to impose a civil fine on the small business concern if the violation is corrected not later than 24 hours after the head of the agency provides the owner of the small business concern with actual notice of the violation in writing.(B)ConsiderationsIn determining whether to impose a civil fine under subparagraph (A), the head of an agency shall take into account the nature and seriousness of the violation, including—(i)whether the violation is technical or inadvertent or involves willful or criminal conduct; and(ii)whether the small business concern had made a good faith effort to comply with applicable laws and to remedy the violation within the 24-hour time period described in that subparagraph..(b)Technical and conforming amendmentSection 3512(b) of title 44, United States Code, is amended by striking this section and inserting subsection (a).1.Short titleThis Act may be cited as the Harmless Error Lesser Penalty for Small Businesses Act or the HELP for Small Businesses Act.2.Paperwork violations by small businesses(a)In generalSection 3512 of title 44, United States Code, is amended by adding at the end the following:(c)Small businesses(1)DefinitionsIn this subsection:(A)First-time violationThe term first-time violation means a violation by a small business concern of a requirement regarding collection of information by an agency, where the small business concern has not previously violated any similar requirement regarding collection of information by that agency.(B)Small business concernThe term small business concern, with respect to a calendar year, means a business concern that employed an average of not more than 50 full-time employees on business days during the preceding calendar year.(2)First-time violation(A)In generalExcept as provided in subparagraph (C), in the case of a first-time violation by a small business concern of a requirement regarding the collection of information by an agency, the agency shall not impose a civil fine on the small business concern.(B)DeterminationFor purposes of determining whether to impose a civil fine on a small business concern under subparagraph (A), an agency shall not take into account any violation by the small business concern of a requirement regarding collection of information by another agency.(C)ExceptionAn agency may impose a civil fine on a small business concern for a first-time violation if the agency determines that—(i)the violation has the potential to impede or interfere with the detection of criminal activity;(ii)the violation is a violation of an internal revenue law or a law concerning the assessment or collection of any tax, debt, revenue, or receipt;(iii)the violation was not corrected on or before the date that is 30 days after the date on which the agency provided the small business concern with actual notice of the violation in writing;(iv)the violation presents, or has the potential to present—(I)a danger to public health;(II)a danger to safety; or(III)a danger, or risk of harm, to the environment; or(v)the violation has the potential to cause serious harm, injury, or death.(3)Agency tracking of first-time violations(A)In generalThe Director shall promulgate regulations requiring an agency to track each first-time violation of a requirement regarding the collection of information by the agency.(B)RequirementsIn promulgating regulations under subparagraph (A), the Director shall ensure that an agency—(i)does not make data compiled under the regulations available to the public; and(ii)maintains the data described in clause (i) in a format that is consistent across agencies. (4)Annual reportEach year, any agency that waived a civil fine under paragraph (2)(A) of this subsection during the preceding year and any agency (as defined in section 221 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public Law 104–121)) that waived or reduced a civil penalty under section 223 of that Act during the preceding year shall submit a report to Congress that describes, for each such waiver or reduction—(A)the specific requirement that was violated, including the provision of law that authorizes the agency to impose the civil fine or civil penalty for the violation;(B)the amount of the civil fine or civil penalty that the agency could have imposed; and(C)the industry in which the small business concern or small entity that committed the violation operates.(5)Relation to other lawsIn the event of a conflict between section 223 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public Law 104–121) and this subsection, this subsection shall control.(6)Rule of constructionNothing in this subsection shall be construed to relieve a small business concern from the obligation to comply with all legal requirements..(b)Technical and conforming amendments(1)Section 3512(b) of title 44, United States Code, is amended by striking this section and inserting subsection (a).(2)Section 223(c) of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public Law 104–121) is amended—(A)by striking Agencies shall and inserting the following:(1)Initial reportAgencies shall; and(B)by adding at the end the following:(2)Annual reportAgencies shall submit annual reports to Congress in accordance with section 3512(c)(4) of title 44, United States Code..December 15, 2020Reported with an amendment